Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION
 

Claim Cancellation
The cancellation of claims 16-20 have been made of record.
 

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, line 14, “a high speed connector” was already mentioned in the preamble.  Therefore this limitation should be changed to say - - the high speed connector - -.
Appropriate correction is required.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 11, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHANG et al. US 20200212636 A1.
	In reference to claim 1, CHANG teaches a conductive sheet structure (50; fig. 8) , comprising: a conductive sheet (pertaining to sheet shape of 50), which is strip-shaped (viewing 50 as strip-shaped because to a great extent its width is smaller than it length); and a plurality of spaced elastic arms (501) disposed on the conductive sheet, wherein each of the plurality of elastic arms extends in a length direction (see image below) of the conductive sheet and comprises a connecting section (portion of 501 that attaches to the body of 50), a tilt section (the angled portion of 501) and a contact section (the distal end of 501 that connect to the grounding contacts 40G.  See Fig. 8A) which are connected in sequence, the connecting section is fixedly connected to the conductive sheet, the tilt section is tilted relative to the conductive sheet and an tilt angle between the tilt section and the conductive sheet is variable, and the contact section is used for contacting with a grounding terminal (40G; fig. 8A) on a high-speed connector.

    PNG
    media_image1.png
    422
    721
    media_image1.png
    Greyscale

In reference to claim  2, CHANG teaches wherein the conductive sheet is provided with a plurality of openings (opening in which spring fingers 501 are located), and at least one of the plurality of elastic arms is fixed in each of the plurality of openings.
In reference to claim  8, CHANG teaches a high-speed connector (see [0001] which mentions the electrical connector is for high speed signal transmission) (100; fig. 1), comprising: a housing (1); a plurality of grounding terminals (40G; fig. 5) and a plurality of signal terminals (40D; fig. 5), both of which are fixed to the housing; and a conductive sheet structure (50; fig. 8), wherein the conductive sheet structure comprises: a conductive sheet (i.e. the body of 50), which is strip-shaped (viewing 50 as strip-shaped because to a great extent its width is smaller than it length), and a plurality of spaced elastic arms (501) disposed on the conductive sheet,  wherein each of the plurality of elastic arms extends in a length direction (see the figure below) of the conductive sheet and comprises a connecting section (portion of 501 that attaches to the body of 50), a tilt section (the angled portion of 501) and a contact section (the distal end of 501 that connect to the grounding contacts 40G.  See Fig. 8A) which are connected in sequence, the connecting section is fixedly connected to the (see fig. 8A).

    PNG
    media_image1.png
    422
    721
    media_image1.png
    Greyscale


	In reference to claim  21, CHANG teaches wherein the conductive sheet is provided with a plurality of openings (opening in which spring fingers 501 are located), and at least one of the plurality of elastic arms is fixed in each of the plurality of openings.


Claims 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al. US 20200212636 A1 in view of Patel US 20160006182 A1.
	In reference to claim 7, CHANG substantially teaches the invention as claimed.

Patel teaches a contact surface (contact surface of 124; fig. 4), which is contacted with the
grounding terminal (26; fig. 4), of the contact section is flat (see [0038], lines 23-27).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to use the teachings of Patel, as taught by Patel [0038], lines 23-27, in
order to surely secure the contact surface to the ground terminal.
	In reference to claim 11, CHANG substantially teaches the invention as claimed.
	However CHANG does not teach wherein a contact surface, which is contacted with the grounding terminal, of the contact section is flat.
Patel teaches a contact surface (contact surface of 124; fig. 4), which is contacted with the
grounding terminal (26; fig. 4), of the contact section is flat (see [0038], lines 23-27).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to use the teachings of Patel, as taught by Patel [0038], lines 23-27, in
order to surely secure the contact surface to the ground terminal.


Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 


Allowable Subject Matter
s 3-6, 9, 10, 12, 13-15, 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         02/04/2022